UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-141875 UTEC, INC. (Exact name of Registrant as specified in its charter) NEVADA 20-5936198 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7230 Indian Creek Ln., Ste 201, Las Vegas, NV 89149 (Address of principal executive offices) (702) 335-0356 (Registrant’s telephone number, including area code) 2420 Springer Drive, Suite 110
